                 Case 2:20-cv-01095-RSM Document 37 Filed 03/26/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   WHOLESALER EQUITY                                No. 2:20-cv-01095 RSM
     DEVELOPMENT CORPORATION, a
10   Delaware corporation,                            STIPULATED MOTION AND ORDER
                                                      TO STAY PROCEEDINGS
11                      Plaintiff,

12          v.

13   BARGREEN and CROWN
     DISTRIBUTING COMPANY OF
14   EVERETT, INC., a Washington
15   corporation,

16                      Defendants.

17
                                       I. STIPULATED MOTION
18          The undersigned parties, by and through their respective attorneys of record, hereby
19   stipulate and move the Court to enter the below order staying the proceedings in this case.
20          As the Court is aware from materials submitted in connection with Plaintiff Wholesaler
21   Equity Development Corporation’s (“Wedco”) Motion for Preliminary Injunction, Crown
22   Distributing LLC (“Crown LLC”) is jointly owned by Plaintiff Wedco and Defendant Peter
23   Bargreen through his wholly owned company, Defendant Crown Distributing Company of Everett,
24   Inc. (“Crown of Everett”). (See, e.g., Dkt. #9, Declaration of David T. West (“West Decl.”) ¶¶ 3,
25   5; West Decl. Ex. A Operating Agreement at § 5.1(a).) Wedco previously exercised its right under
26

     STIPULATED MOTION AND ORDER TO STAY PROCEEDINGS - 1
               Case 2:20-cv-01095-RSM Document 37 Filed 03/26/21 Page 2 of 3




 1   the Operating Agreement to appoint a liquidating trustee to assume the position of Manager under

 2   the Operating Agreement and wind down Crown LLC. (See, e.g., West Decl. ¶¶ 64-65 and Exs.

 3   K, L, and M.) Since the Court granted Wedco’s Motion for Preliminary Injunction, the liquidating

 4   trustee has been in place, is performing his duties, and is pursuing the sale of Crown LLC. The

 5   parties agree that the sale of Crown LLC may provide an opportunity to resolve some or all of the

 6   issues in this litigation, and therefore seek a stay of proceedings pending the sale.

 7           Trial in this matter is currently scheduled for November 8, 2021, and the parties are poised

 8   to engage in expensive full-blown discovery, including document productions, depositions, and

 9   expert discovery. A stay would allow the parties and the Court to conserve scarce resources while

10   the liquidating trustee pursues a sale of Crown LLC, at which time the parties will be in a better

11   position to resolve some or all of the issues in this case. If the parties are unable to fully resolve

12   their differences at the time of the sale, they will present for the Court’s consideration a proposal

13   to modify the scheduling order that would enable the parties to resume discovery and complete the

14   case.

15           It is well-settled that a “district court has inherent power to control the disposition of the

16   causes on its docket in a manner which will promote economy of time and effort for itself, for

17   counsel, and for litigants.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). This power

18   resides in the “sound discretion” of the district court, and the district court must consider “the

19   competing interests which will be affected by the granting or refusal to grant a stay.” Id. Here, the

20   parties agree that is in the best interests of all parties to stay the litigation and that no party will be

21   damaged as a result of a stay.

22           For the foregoing reasons, the parties hereby stipulate to and respectfully request a stay of

23   proceedings in this matter while the liquidating trustee pursues the sale of Crown LLC. The parties

24   propose to file a joint status report at the time the business is sold or on September 26, 2021 (six

25   months after the filing of this stipulation), whichever occurs first.

26

     STIPULATED MOTION AND ORDER TO STAY PROCEEDINGS - 2
              Case 2:20-cv-01095-RSM Document 37 Filed 03/26/21 Page 3 of 3




 1                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

 2

 3
               March 26, 2021
 4   DATED:                                               s/Maren R. Norton, WSBA #35435
                                                                    Attorneys for Plaintiff
 5

 6   DATED: March 26, 2021                                s/Paul Taylor, WSBA #14851
                                                                   Attorneys for Defendants
 7

 8
                                                 ORDER
 9

10          Given the above Stipulation, the Court hereby finds and ORDERS that this matter is stayed
11   while the liquidating trustee pursues the sale of Crown LLC. The Parties are to file periodic joint
12   status reports every three months after this Order is entered, or at the time the business is sold,
13   whichever occurs first.
14

15

16
     DATED this 26th day of March, 2021
17

18

19

20

21
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

     STIPULATED MOTION AND ORDER TO STAY PROCEEDINGS - 3
